IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10906
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WILLIAM EARL BROWN,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CR-187-1-R
                       - - - - - - - - - -

                            July 5, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Brown was convicted of making a false statement in

violation of 18 U.S.C. § 922(a)(6).    He argues that the district

court erred in denying his motion for a downward departure because

of its mistaken belief that it was not authorized to do so.

     We have jurisdiction to hear this appeal if the refusal to

depart was premised on a mistaken conclusion that the guidelines do

not permit such a departure, but we lack jurisdiction if the refus-

al was premised on a determination that a departure was not war-

ranted under the facts of the case.    United States v. Brace, 145

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-10906
                                -2-

F.3d 247, 263 (5th Cir. 1998) (en banc); United States v. DiMarco,

46 F.3d 476, 477-78 (5th Cir. 1995).      Because the court did not

misapprehend its authority under the Sentencing Guidelines, we have

no jurisdiction to hear this appeal.   United States v. Landerman,

167 F.3d 895, 899 (5th Cir. 1999).     Accordingly, the appeal is

DISMISSED.